Title: William C. Rives to James Madison, 4 October 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                    Castle-Hill
                                
                                Oct. 4th ’33.
                            
                        
                        I had the satisfaction, on the eve of our departure for the Springs, to receive your kind letter of 2nd Aug.
                            Having just returned home, I avail myself of the earliest moment to express to you the great pleasure I derived from the
                            intimation it contained of your purpose to point to the errors of Mutius & others in their views of a political
                            career, which had conferred so many inestimable & enduring benefits on the country, & over which such
                            sedulous efforts are now made to cast the shades of party jealousy & suspicion. The more I have reflected on the
                            subject, & the more, (especially), I have seen & heard of the party-tactics of the leaders now labouring
                            to agitate the South, the more I have been convinced that every fit occasion should be embraced of setting the consistent
                            tenor of your political opinions in the proper light before the people; & particularly of vindicating your course
                            in the General convention from the misrepresentations & perversions, intended to impair the weight of your present
                            opinions, as republican authority, by raising doubts of your republican orthodoxy in that earlier scene of your patriotic labours. Such a vindication, guided by the authentic lights of your own personal knowledge of, & connection with, the subject,
                            could not fail to be effectual in arresting the progress of mischievo[us] delusions.
                        It has given us great satisfaction, since our return to the neighbourhood, to learn that you[r] health has
                            continued to improve, & that Mrs. Madiso[n’s] is perfectly good, as usual. In the still cherished hope (as soon as
                            we may be liberated from some engagements wh[ich] will detain us at home for a few weeks to come), of pay[ing] our
                            respects to her & yourself at Montpelier, I beg leave, with our joint & cordial salutations, to renew the
                            homage of the profound & affectionate respect with which I am your’s &c.
                        
                            
                                W C Rives
                            
                        
                    